EXHIBIT 10.2

COMMITMENT INCREASE AGREEMENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT

This COMMITMENT INCREASE AGREEMENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT (this
“Amendment”), dated effective as of March 17, 2014 (the “Effective Time”), is by
and among Diamond Offshore Drilling, Inc., a Delaware corporation (the
“Borrower”), the Lenders party hereto, and Wells Fargo Bank, National
Association, as an issuing bank, as swing line lender, and as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”), and the Administrative Agent are parties to the Credit Agreement
dated as of September 28, 2012, as amended by that certain Extension Agreement
and Amendment No. 1 thereto dated effective as of December 9, 2013 (as so
amended, the “Credit Agreement”, the capitalized terms of which are used herein
as therein defined unless otherwise defined herein);

WHEREAS, pursuant to Section 2.02(a) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to cause an increase in
the Aggregate Commitment by adding to the Credit Agreement one or more
additional lenders or by allowing one or more existing Lenders to increase their
respective Commitments;

WHEREAS, the Borrower has given notice to the Administrative Agent and the
Lenders of its intention to increase the Aggregate Commitment by $250,000,000;

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders have agreed, to make certain amendments to the Credit Agreement, each as
provided for herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Amendments.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined term in its appropriate alphabetical order:

“Second Amendment Effective Date” means March 17, 2014.

(b) Section 1.01 of the Credit Agreement is hereby amended by restating the
following definitions in their entirety as follows:

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may



--------------------------------------------------------------------------------

be (a) increased from time to time pursuant to Section 2.02, (b) reduced or
terminated from time to time pursuant to Section 2.08 or Section 2.19,
(c) increased and/or extended from time to time pursuant to Section 2.22 and
(d) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each Lender’s Commitment as of
the Second Amendment Effective Date is set forth on Schedule 2.01.

“Eurodollar Base Rate” means (a) for any interest calculation with respect to an
ABR Loan on any date, (i) the rate per annum (rounded upward, if necessary, to
the nearest whole multiple of 1/100th of 1%) equal to the rate per annum set
forth on the Reuters Screen LIBOR01 page (or on any successor or substitute page
of such service, or any successor to or substitute for such service providing
quotations of interest rates applicable to Dollar deposits being delivered in
the London interbank market, as reasonably determined by the Administrative
Agent from time to time) at approximately 11:00 a.m., London, England time (or
as soon thereafter as practicable) determined two Business Days prior to such
date for Dollar deposits being delivered in the London interbank market for a
term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum reasonably determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the ABR Loan being made or maintained and with a term equal to one
month would be offered by the Administrative Agent’s London Branch to major
banks in the London interbank Eurodollar market at their request at the date and
time of determination, and (b) in determining the Eurodollar Rate for all other
purposes, the rate per annum (rounded upward, if necessary, to the nearest whole
multiple of 1/100th of 1%) equal to the rate per annum set forth on the Reuters
Screen LIBOR01 page (or on any successor or substitute page of such service, or
any successor to or substitute for such service providing quotations of interest
rates applicable to Dollar deposits being delivered in the London interbank
market, as reasonably determined by the Administrative Agent from time to time)
at approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable) on the date that is two Business Days before the first day of the
applicable Interest Period as the London Interbank Offered Rate, for deposits in
Dollars for a period equal to such Interest Period; provided that, if such
quotation is not available for any reason, then for purposes of this clause (b),
and subject to clause (ii) of Section 2.14, the Eurodollar Base Rate shall then
be the rate reasonably determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars for delivery on the first
day of such Interest Period in immediately available funds in the approximate
amount of the Loans being made, continued or converted by the Lenders and with a
term equivalent to such Interest Period are offered to major banks in the London
interbank market by the Administrative Agent at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Maturity Date” means the fifth anniversary of the Second Amendment Effective
Date, as such date may be extended by the relevant Lenders pursuant to
Section 2.22.

 

-2-



--------------------------------------------------------------------------------

“Swingline Sublimit Amount” means, at any time, an amount equal to $100,000,000;
provided that, on and after the Maturity Date, the Swingline Sublimit Amount
shall be zero.

(c) Section 2.02(a) of the Credit Agreement is hereby amended by replacing the
reference to “(iii) the aggregate amount of all such Commitment Increases shall
not exceed $250,000,000” with “(iii) the aggregate amount of all such Commitment
Increases after the Second Amendment Effective Date shall not exceed
$250,000,000”.

(d) Section 3.04(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2013, audited by Deloitte & Touche
LLP, independent public accountants. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and its consolidated Subsidiaries as of such date and
for such period in accordance with GAAP (except as expressly noted therein).”

(e) Section 3.04(b) of the Credit Agreement is hereby amended by replacing the
reference to “December 31, 2011” with “December 31, 2013”.

(f) Schedule 2.01 to the Credit Agreement is hereby replaced in its entirety
with Schedule 2.01 attached hereto.

Section 2. Increase of Aggregate Commitment. Pursuant to Section 2.02 of the
Credit Agreement and upon the effectiveness of this Amendment pursuant to
Section 3 below, the Aggregate Commitment is hereby increased from
$750,000,000.00 to $1,000,000,000.00. The Commitment of each Lender (including
the Lenders who have severally agreed to increase their respective Commitments
(each, an “Increasing Lender” and collectively, the “Increasing Lenders”)) is
set forth on Schedule 2.01 to the Credit Agreement attached hereto, in each case
after giving effect to this Amendment and the increase of the Aggregate
Commitment pursuant to this Amendment. The Maturity Date of the respective
Commitments of each Lender shall be the “Maturity Date”, as defined in the
Credit Agreement after giving effect to this Amendment. For the avoidance of
doubt, the amendment of the definition of “Maturity Date” pursuant to this
Amendment does not constitute an extension pursuant to Section 2.22 of the
Credit Agreement. The requirements of Section 2.02(b) of the Credit Agreement
with respect to notices and timing are hereby waived by all parties hereto with
respect to the increase described in this Section 2.

Section 3. Conditions Precedent. This Amendment shall become effective as of the
Effective Time upon the satisfaction of the following conditions precedent:

(a) Documentation. The Administrative Agent shall have received the following,
each dated on or before the Effective Time, duly executed by all the parties
thereto, each in form and substance reasonably satisfactory to the
Administrative Agent:

 

-3-



--------------------------------------------------------------------------------

(1) counterparts of this Amendment duly executed by the Borrower, each Lender
and the Administrative Agent;

(2) a Revolving Note payable to the order of each Increasing Lender in the
amount of such Increasing Lender’s Commitment, as increased hereby, as requested
by such Lender;

(3) a Swingline Note payable to the order of the Swingline Lender in the amount
of the Swingline Sublimit Amount, as increased hereby;

(4) a certificate from a Responsible Officer of the Borrower dated as of the
Effective Time stating that, both before and after giving effect to this
Amendment and the increase of the Aggregate Commitment pursuant to this
Amendment (i) all representations and warranties of the Borrower set forth in
the Credit Agreement are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to the extent that any
representations and warranties already are qualified or modified by materiality
in the text thereof) on and as of the Effective Time, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Effective Time, such representations and warranties
shall continue to be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to the extent that any
representations and warranties already are qualified or modified by materiality
in the text thereof) as of such specified earlier date, and (ii) no Event of
Default shall have occurred and be continuing;

(5) a secretary’s certificate of the Borrower dated the Effective Time and
certifying (i) that there have been no changes to the organizational documents
of the Borrower since the First Amendment Effective Date or attaching such
amendments, (ii) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Borrower authorizing
the execution and delivery of this Amendment and the Loan Documents executed in
connection herewith, if any, the performance of the Credit Agreement as amended
hereby and the other Loan Documents and the increase of the Aggregate Commitment
pursuant hereto, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (iii) as to the incumbency and
specimen signature of each officer of the Borrower executing this Amendment, any
Loan Document delivered in connection herewith, if any, or any other document
delivered in connection herewith on behalf of the Borrower;

(6) a certificate from a Responsible Officer of the Borrower dated the Effective
Time and certifying that the conditions of Section 2.02 of the Credit Agreement
with respect to the increase of the Aggregate Commitment pursuant hereto (other
than the requirements of Section 2.02(b) of the Credit Agreement with respect to
notices and timing) have been satisfied;

(7) such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the Borrower;

 

-4-



--------------------------------------------------------------------------------

(8) a legal opinion of Duane Morris LLP, counsel for the Borrower, in form and
substance reasonably acceptable to the Administrative Agent; and

(9) such other documents and governmental certificates as the Lender Parties may
reasonably request.

(b) Payment of Fees and Expenses. On the Effective Time, the Borrower shall have
paid the fees required to be paid to the Administrative Agent and the Lenders,
including, without limitation, the fees set forth in the fee letter dated as of
February 25, 2014 between the Borrower and the Administrative Agent and all
other costs and expenses which are payable pursuant to Section 9.03 of the
Credit Agreement.

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent that the representations and warranties set forth in
Article III of the Credit Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to the
extent that any representations and warranties already are qualified or modified
by materiality in the text thereof) on the Effective Time as if made on and as
of the Effective Time, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case they are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to the extent that any representations and warranties
already are qualified or modified by materiality in the text thereof) as of such
earlier date, and as if each reference in said Article III to “this Agreement”
or “the Loan Documents” included reference to this Amendment.

Section 5. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Except as herein provided,
the Credit Agreement shall remain unchanged and in full force and effect. The
execution and delivery of this Amendment shall not operate as a waiver of any
right, power or remedy of the Administrative Agent or any Lender under the
Credit Agreement or any Loan Document, nor, except as herein provided,
constitute a waiver of any provision of the Credit Agreement or any Loan
Document. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder” or words of like import shall mean
and be a reference to the Credit Agreement, as affected and amended by this
Amendment. This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same amendatory instrument and
any of the parties hereto may execute this Amendment by signing any such
counterpart. Transmission by facsimile or electronic transmission (e.g., PDF) of
an executed counterpart of this Amendment shall be deemed to constitute due and
sufficient delivery of such counterpart.

[Signature Pages Follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Time.

 

BORROWER: DIAMOND OFFSHORE DRILLING, INC. By:  

/s/ Scott Kornblau

Name: Scott Kornblau

Title: Treasurer



--------------------------------------------------------------------------------

LENDER PARTIES:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender, an Issuing Bank, a Lender and an
Increasing Lender

By:  

/s/ T. Alan Smith

Name: T. Alan Smith Title: Managing Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Issuing Bank, a Lender and an Increasing Lender
By:  

/s/ Robert Traband

Name: Robert Traband

Title: Managing Director

 

Signature Page to Commitment Increase Agreement and Amendment No. 2 to Credit
Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as an Issuing Bank, a Lender and an
Increasing Lender By:  

/s/ John M. Robinson

Name:   John M. Robinson Title:   Managing Director, Co-Head Resources & Energy
Group – Americas Global Banking

 

Signature Page to Commitment Increase Agreement and Amendment No. 2 to Credit
Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH, as an Issuing Bank, a Lender and an Increasing
Lender

By:

 

/s/ Haifeng Xu

Name: Haifeng Xu

Title: Executive Vice President

 

Signature Page to Commitment Increase Agreement and Amendment No. 2 to Credit
Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and an Increasing Lender By:  

/s/ Eamon Baqui

  Name: Eamon Baqui   Title: Director

 

Signature Page to Commitment Increase Agreement and Amendment No. 2 to Credit
Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender and an Increasing Lender By:  

/s/ Yann Pirio

Name: Yann Pirio Title: Director

 

Signature Page to Commitment Increase Agreement and Amendment No. 2 to Credit
Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Brett R. Schweikle

Name: Brett R. Scheweikle Title: Senior Vice President

 

Signature Page to Commitment Increase Agreement and Amendment No. 2 to Credit
Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender and an Increasing Lender By:  

/s/ Mark Walton

Name: Mark Walton Title: Authorized Signatory

 

Signature Page to Commitment Increase Agreement and Amendment No. 2 to Credit
Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Hussam S. Alsahlani

Name: Hussam S. Alsahlani Title: Vice President

 

Signature Page to Commitment Increase Agreement and Amendment No. 2 to Credit
Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and an Increasing Lender By:  

/s/ Jay T. Sartain

Name: Jay T. Sartain Title: Authorized Signatory

 

Signature Page to Commitment Increase Agreement and Amendment No. 2 to Credit
Agreement

Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

LENDER

   COMMITMENT  

Wells Fargo Bank, National Association

   $ 133,000,000   

JPMorgan Chase Bank, N.A.

   $ 133,000,000   

HSBC Bank USA, National Association

   $ 133,000,000   

Bank of China, New York Branch

   $ 133,000,000   

Citibank, N.A.

   $ 125,000,000   

SunTrust Bank

   $ 133,000,000   

PNC Bank, National Association

   $ 60,000,000   

Goldman Sachs Bank USA

   $ 55,000,000   

The Bank of New York Mellon

   $ 40,000,000   

Royal Bank of Canada

   $ 55,000,000   

Total

   $ 1,000,000,000   

Exhibit E to Credit Agreement

Diamond Offshore Drilling, Inc.